Title: Enclosure: William Lambert’s Table for Computing the Moon’s Motion, with Examples [ca. 19 September 1809]
From: Lambert, William
To: 


            Table for computing the Moon’s motion for 12 hours at any intermediate time.
            
              
                h.
                m.
                (x.)
                1st diff.
                (y.)
                1st diff.
                (z.)
                1st diff.
              
              
                0.
                0.
                –,5000000.
                +.
                +,3333333.
                –.
                +,0833333.
                –.
              
              
                
                
                
                20833.
                
                20805.
                
                1750.
              
              
                
                3.
                –,4979167.
                
                +,3312528.
                
                +,0831583.
                
              
              
                
                
                
                20834.
                
                20746.
                
                1779.
              
              
                
                6.
                –,4958333.
                
                +,3291782.
                
                +,0829804.
                
              
              
                
                
                
                20833.
                
                20688.
                
                1808.
              
              
                
                9.
                –,4937500.
                
                +,3271094.
                
                +,0827996.
                
              
              
                
                
                
                20833.
                
                20631.
                
                1837.
              
              
                
                12.
                –,4916667.
                
                +,3250463.
                
                +,0826159.
                
              
              
                
                
                
                20834.
                
                20573.
                
                1864.
              
              
                
                15 
                –,4895833.
                
                +,3229890.
                
                +,0824295
                
              
              
                
                
                
                20833.
                
                20515.
                
                1893.
              
              
                
                18.
                –,4875000.
                
                +,3209375.
                
                +,0822402.
                
              
              
                
                
                
                20833.
                
                20457.
                
                1920.
              
              
                
                21.
                –,4854167.
                
                +,3188918.
                
                +,0820482.
                
              
              
                
                
                
                20834.
                
                20399.
                
                1948.
              
              
                
                24 
                –,4833333.
                
                +,3168519.
                
                +,0818534.
                
              
              
                
                
                
                20833.
                
                20342.
                
                1976.
              
              
                
                27.
                –,4812500.
                
                +,3148177.
                
                +,0816558.
                
              
              
                
                
                
                20833.
                
                20284.
                
                2003.
              
              
                
                30.
                –,4791667.
                
                +,3127893.
                
                +,0814555.
                
              
              
                
                
                
                20834.
                
                20225.
                
                2030. 
              
              
              
                
                33.
                –,4770833.
                
                +,3107668.
                
                +,0812525.
                
              
              
                
                
                
                20833.
                
                20168.
                
                2056.
              
              
                
                36.
                –,4750000.
                
                +,3087500.
                
                +,0810469.
                
              
              
                
                
                
                20833.
                
                20110.
                
                2084.
              
              
                
                39.
                –,4729167.
                
                +,3067390.
                
                +,0808385.
                
              
              
                
                
                
                20834.
                
                20052.
                
                2110.
              
              
                
                42 
                –,4708333.
                
                +,3047338 
                
                +,0806275.
                
              
              
                
                
                
                20833.
                
                19994.
                
                2137.
              
              
                
                45 
                –,4687500.
                
                +,3027344 
                
                +,0804138.
                
              
              
                
                
                
                20833.
                
                19937.
                
                2163.
              
              
                
                48.
                –,4666667.
                
                +,3007407.
                
                +,0801975.
                
              
              
                
                
                
                20834.
                
                19878.
                
                2189.
              
              
                
                51.
                –,4645833.
                
                +,2987529.
                
                +,0799786.
                
              
              
                
                
                
                20833.
                
                19821.
                
                2215 
              
              
                
                54.
                –,4625000.
                
                +,2967708.
                
                +,0797571.
                
              
              
                
                
                
                20833.
                
                19763.
                
                2240.
              
              
                
                57.
                –,4604167.
                
                +,2947945.
                
                +,0795331.
                
              
              
                
                
                
                20834.
                
                19704.
                
                2266.
              
              
                1.
                0.
                –,4583333.
                
                +,2928241.
                
                +,0793065.
                
              
              
                
                
                
                20833.
                
                19647.
                
                2291.
              
              
                
                3.
                –,4562500.
                
                +,2908594.
                
                +,0790774.
                
              
              
                
                
                
                20833.
                
                19589.
                
                2317.
              
              
                
                6.
                –,4541667.
                
                +,2889005.
                
                +,0788457.
                
              
              
                
                
                
                20834.
                
                19532.
                
                2341.
              
              
                
                9.
                –,4520833.
                
                +,2869473.
                
                +,0786116.
                
              
              
                
                
                
                20833.
                
                19473.
                
                2366.
              
              
                
                12.
                –,4500000.
                
                +,2850000.
                
                +,0783750.
                
              
              
                
                
                
                20833.
                
                19416.
                
                2391 
              
              
                
                15.
                –,4479167.
                
                +,2830584.
                
                +,0781359.
                
              
              
                
                
                
                20834.
                
                19357.
                
                2415 
              
              
                
                18.
                –,4458333.
                
                +,2811227.
                
                +,0778944.
                
              
              
                
                
                
                20833.
                
                19300.
                
                2439.
              
              
                
                21.
                –,4437500.
                
                +,2791927.
                
                +,0776505.
                
              
              
                
                
                
                20833.
                
                19242.
                
                2464.
              
              
                
                24.
                –,4416667.
                
                +,2772685.
                
                +,0774041.
                
              
              
                
                
                
                20834.
                
                19184.
                
                2487.
              
              
                
                27.
                –,4395833.
                
                +,2753501.
                
                +,0771554.
                
              
              
                
                
                
                20833.
                
                19126.
                
                2511.
              
              
                
                30.
                –,4375000.
                
                +,2734375.
                
                +,0769043.
                
              
              
                
                
                
                20833.
                
                19069.
                
                2535.
              
              
                
                33.
                –,4354167.
                
                +,2715306.
                
                +,0766508.
                
              
              
                
                
                
                20834.
                
                19010.
                
                2558.
              
              
                
                36.
                –,4333333.
                
                +,2696296.
                
                +,0763950.
                
              
              
                
                
                
                20833.
                
                18952.
                
                2581.
              
              
                
                39.
                –,4312500.
                
                +,2677344.
                
                +,0761369.
                
              
              
                
                
                
                20833.
                
                18895.
                
                2603.
              
              
                
                42.
                –,4291667.
                
                +,2658449.
                
                +,0758766.
                
              
              
                
                
                
                20834.
                
                18837.
                
                2627. 
              
              
              

                45.
                –,4270833.
                
                +,2639612.
                
                +,0756139.
                
              
              
                
                
                
                20833.
                
                18779.
                
                2650.
              
              
                
                48.
                –,4250000.
                
                +,2620833.
                
                +,0753489.
                
              
              
                
                
                
                20833.
                
                18721.
                
                2672.
              
              
                
                51.
                –,4229167.
                
                +,2602112.
                
                +,0750817.
                
              
              
                
                
                
                20834.
                
                18663.
                
                2693.
              
              
                
                54.
                –,4208333.
                
                +,2583449.
                
                +,0748124.
                
              
              
                
                
                
                20833.
                
                18605.
                
                2717.
              
              
                
                57.
                –,4187500.
                
                +,2564844.
                
                +,0745407.
                
              
              
                
                
                
                20833.
                
                18548.
                
                2738.
              
              
                2.
                0.
                –,4166667.
                
                +,2546296.
                
                +,0742669.
                
              
              
                
                
                
                20834.
                
                18490.
                
                2759.
              
              
                
                3.
                –,4145833.
                
                +,2527806.
                
                +,0739910.
                
              
              
                
                
                
                20833.
                
                18431.
                
                2781.
              
              
                
                6.
                –,4125000.
                
                +,2509375 
                
                +,0737129.
                
              
              
                
                
                
                20833.
                
                18374.
                
                2803.
              
              
                
                9.
                –,4104167.
                
                +,2491001.
                
                +,0734326.
                
              
              
                
                
                
                20834.
                
                18316.
                
                2823.
              
              
                
                12.
                –,4083333.
                
                +,2472685 
                
                +,0731503.
                
              
              
                
                
                
                20833.
                
                18258.
                
                2845.
              
              
                
                15 
                –,4062500.
                
                +,2454427.
                
                +,0728658.
                
              
              
                
                
                
                20833.
                
                18200.
                
                2866.
              
              
                
                18 
                –,4041667.
                
                +,2436227.
                
                +,0725792.
                
              
              
                
                
                
                20834.
                
                18143.
                
                2886.
              
              
                
                21.
                –,4020833.
                
                +,2418084.
                
                +,0722906.
                
              
              
                
                
                
                20833.
                
                18084.
                
                2906 
              
              
                
                24.
                –,4000000.
                
                +,2400000.
                
                +,0720000.
                
              
              
                
                
                
                20833.
                
                18027.
                
                2927.
              
              
                
                27.
                –,3979167.
                
                +,2381973.
                
                +,0717073.
                
              
              
                
                
                
                20834.
                
                17969.
                
                2947.
              
              
                
                30.
                –,3958333.
                
                +,2364004.
                
                +,0714126.
                
              
              
                
                
                
                20833.
                
                17910.
                
                2966.
              
              
                
                33.
                –,3937500.
                
                +,2346094.
                
                +,0711160.
                
              
              
                
                
                
                20833.
                
                17853.
                
                2987.
              
              
                
                36.
                –,3916667.
                
                +,2328241.
                
                +,0708173.
                
              
              
                
                
                
                20834.
                
                17796.
                
                3006.
              
              
                
                39.
                –,3895833.
                
                +,2310445.
                
                +,0705167.
                
              
              
                
                
                
                20833.
                
                17737.
                
                3025.
              
              
                
                42.
                –,3875000.
                
                +,2292708.
                
                +,0702142.
                
              
              
                
                
                
                20833.
                
                17679.
                
                3045.
              
              
                
                45.
                –,3854167.
                
                +,2275029.
                
                +,0699097.
                
              
              
                
                
                
                20834.
                
                17622.
                
                3063.
              
              
                
                48.
                –,3833333.
                
                +,2257407.
                
                +,0696034.
                
              
              
                
                
                
                20833.
                
                17563.
                
                3082.
              
              
                
                51.
                –,3812500.
                
                +,2239844.
                
                +,0692952 
                
              
              
                
                
                
                20833.
                
                17506.
                
                3101.
              
              
                
                54.
                –,3791667.
                
                +,2222338.
                
                +,0689851.
                
              
              
                
                
                
                20834.
                
                17448.
                
                3120. 
              
              
              

                57.
                –,3770833.
                
                +,2204890.
                
                +,0686731.
                
              
              
                
                
                
                20833.
                
                17390.
                
                3137.
              
              
                3.
                0.
                –,3750000.
                
                +,2187500.
                
                +,0683594.
                
              
              
                
                
                
                20833.
                
                17332.
                
                3156.
              
              
                
                3.
                –,3729167.
                
                +,2170168.
                
                +,0680438.
                
              
              
                
                
                
                20834.
                
                17275.
                
                3174.
              
              
                
                6.
                –,3708333.
                
                +,2152893.
                
                +,0677264.
                
              
              
                
                
                
                20833.
                
                17216.
                
                3191.
              
              
                
                9.
                –,3687500.
                
                +,2135677.
                
                +,0674073.
                
              
              
                
                
                
                20833.
                
                17159.
                
                3209.
              
              
                
                12.
                –,3666667.
                
                +,2118518.
                
                +,0670864.
                
              
              
                
                
                
                20834.
                
                17100.
                
                3226.
              
              
                
                15.
                –,3645833.
                
                +,2101418.
                
                +,0667638.
                
              
              
                
                
                
                20833.
                
                17043.
                
                3244.
              
              
                
                18.
                –,3625000.
                
                +,2084375.
                
                +,0664394.
                
              
              
                
                
                
                20833.
                
                16985.
                
                3260.
              
              
                
                21.
                –,3604167.
                
                +,2067390.
                
                +,0661134.
                
              
              
                
                
                
                20834.
                
                16927.
                
                3277.
              
              
                
                24.
                –,3583333.
                
                +,2050463.
                
                +,0657857.
                
              
              
                
                
                
                20833.
                
                16869.
                
                3294.
              
              
                
                27.
                –,3562500.
                
                +,2033594.
                
                +,0654563.
                
              
              
                
                
                
                20833.
                
                16812.
                
                3311.
              
              
                
                30.
                –,3541667.
                
                +,2016782.
                
                +,0651252 
                
              
              
                
                
                
                20834.
                
                16753 
                
                3326.
              
              
                
                33 
                –,3520833.
                
                +,2000029.
                
                +,0647926.
                
              
              
                
                
                
                20833.
                
                16696.
                
                3343.
              
              
                
                36.
                –,3500000.
                
                +,1983333.
                
                +,0644583.
                
              
              
                
                
                
                20833.
                
                16638.
                
                3358.
              
              
                
                39.
                –,3479167.
                
                +,1966695.
                
                +,0641225 
                
              
              
                
                
                
                20834.
                
                16579.
                
                3375.
              
              
                
                42.
                –,3458333.
                
                +,1950116.
                
                +,0637850.
                
              
              
                
                
                
                20833.
                
                16522 
                
                3390 
              
              
                
                45.
                –,3437500.
                
                +,1933594.
                
                +,0634460.
                
              
              
                
                
                
                20833.
                
                16465.
                
                3405.
              
              
                
                48.
                –,3416667.
                
                +,1917129.
                
                +,0631055.
                
              
              
                
                
                
                20834.
                
                16406.
                
                3421.
              
              
                
                51.
                –,3395833 
                
                +,1900723.
                
                +,0627634.
                
              
              
                
                
                
                20833.
                
                16348 
                
                3435.
              
              
                
                54.
                –,3375000.
                
                +,1884375.
                
                +,0624199.
                
              
              
                
                
                
                20833.
                
                16291 
                
                3450.
              
              
                
                57.
                –,3354167.
                
                +,1868084.
                
                +,0620749.
                
              
              
                
                
                
                20834.
                
                16232.
                
                3465.
              
              
                4.
                0.
                –,3333333.
                
                +,1851852.
                
                +,0617284.
                
              
              
                
                
                
                20833.
                
                16175.
                
                3480.
              
              
                
                3.
                –,3312500.
                
                +,1835677.
                
                +,0613804.
                
              
              
                
                
                
                20833.
                
                16117.
                
                3493.
              
              
                
                6.
                –,3291667.
                
                +,1819560.
                
                +,0610311.
                
              
              
                
                
                
                20834.
                
                16059.
                
                3508. 
              
              
              

                9.
                –,3270833.
                
                +,1803501.
                
                +,0606803.
                
              
              
                
                
                
                20833.
                
                16001.
                
                3522.
              
              
                
                12.
                –,3250000.
                
                +,1787500.
                
                +,0603281.
                
              
              
                
                
                
                20833.
                
                15943.
                
                3536.
              
              
                
                15.
                –,3229167.
                
                +,1771557.
                
                +,0599745.
                
              
              
                
                
                
                20834.
                
                15886.
                
                3549.
              
              
                
                18.
                –,3208333.
                
                +,1755671.
                
                +,0596196.
                
              
              
                
                
                
                20833.
                
                15827.
                
                3562.
              
              
                
                21.
                –,3187500.
                
                +,1739844 
                
                +,0592634.
                
              
              
                
                
                
                20833.
                
                15770.
                
                3576.
              
              
                
                24.
                –,3166667.
                
                +,1724074.
                
                +,0589058.
                
              
              
                
                
                
                20834.
                
                15712.
                
                3589.
              
              
                
                27:
                –,3145833.
                
                +,1708362.
                
                +,0585469.
                
              
              
                
                
                
                20833.
                
                15654.
                
                3601.
              
              
                
                30 
                –,3125000.
                
                +,1692708.
                
                +,0581868.
                
              
              
                
                
                
                20833.
                
                15596.
                
                3614.
              
              
                
                33.
                –,3104167.
                
                +,1677112.
                
                +,0578254.
                
              
              
                
                
                
                20834.
                
                15538 
                
                3627.
              
              
                
                36.
                –,3083333.
                
                +,1661574.
                
                +,0574627.
                
              
              
                
                
                
                20833.
                
                15480.
                
                3638.
              
              
                
                39.
                –,3062500 
                
                +,1646094.
                
                +,0570989.
                
              
              
                
                
                
                20833.
                
                15423.
                
                3651.
              
              
                
                42 
                –,3041667.
                
                +,1630671.
                
                +,0567338.
                
              
              
                
                
                
                20834.
                
                15365.
                
                3663.
              
              
                
                45.
                –,3020833.
                
                +,1615306.
                
                +,0563675.
                
              
              
                
                
                
                20833.
                
                15306.
                
                3675.
              
              
                
                48.
                –,3000000.
                
                +,1600000.
                
                +,0560000.
                
              
              
                
                
                
                20833.
                
                15249.
                
                3686.
              
              
                
                51.
                –,2979167.
                
                +,1584751.
                
                +,0556314.
                
              
              
                
                
                
                20834.
                
                15191.
                
                3698.
              
              
                
                54.
                –,2958333.
                
                +,1569560.
                
                +,0552616.
                
              
              
                
                
                
                20833.
                
                15133.
                
                3709.
              
              
                
                57.
                –,2937500.
                
                +,1554427.
                
                +,0548907.
                
              
              
                
                
                
                20833.
                
                15075 
                
                3720.
              
              
                5.
                0.
                –,2916667.
                
                +,1539352.
                
                +,0545187.
                
              
              
                
                
                
                20834.
                
                15018.
                
                3731.
              
              
                
                3 
                –,2895833 
                
                +,1524334.
                
                +,0541456.
                
              
              
                
                
                
                20833.
                
                14959.
                
                3741.
              
              
                
                6.
                –,2875000.
                
                +,1509375 
                
                +,0537715.
                
              
              
                
                
                
                20833.
                
                14902.
                
                3752.
              
              
                
                9.
                –,2854167.
                
                +,1494473.
                
                +,0533963.
                
              
              
                
                
                
                20834.
                
                14844.
                
                3762.
              
              
                
                12.
                –,2833333.
                
                +,1479629.
                
                +,0530201.
                
              
              
                
                
                
                20833.
                
                14785.
                
                3773.
              
              
                
                15.
                –,2812500.
                
                +,1464344.
                
                +,0526428.
                
              
              
                
                
                
                20833.
                
                14728.
                
                3782.
              
              
                
                18.
                –,2791667.
                
                +,1450116.
                
                +,0522646.
                
              
              
                
                
                
                20834.
                
                14671.
                
                3792. 
              
              
              

                21.
                –,2770833.
                
                +,1435445.
                
                +,0518854.
                
              
              
                
                
                
                20833.
                
                14612.
                
                3802.
              
              
                
                24.
                –,2750000.
                
                +,1420833.
                
                +,0515052.
                
              
              
                
                
                
                20833.
                
                14554.
                
                3811.
              
              
                
                27.
                –,2729167.
                
                +,1406279.
                
                +,0511241.
                
              
              
                
                
                
                20834.
                
                14497.
                
                3820.
              
              
                
                30.
                –,2708333.
                
                +,1391782.
                
                +,0507421.
                
              
              
                
                
                
                20833.
                
                14438.
                
                3830.
              
              
                
                33 
                –,2687500.
                
                +,1377344.
                
                +,0503591.
                
              
              
                
                
                
                20833.
                
                14381.
                
                3838.
              
              
                
                36 
                –,2666667.
                
                +,1362963.
                
                +,0499753.
                
              
              
                
                
                
                20834.
                
                14323.
                
                3847.
              
              
                
                39.
                –,2645833.
                
                +,1348640.
                
                +,0495906.
                
              
              
                
                
                
                20833.
                
                14265.
                
                3855.
              
              
                
                42.
                –,2625000.
                
                +,1334375.
                
                +,0492051.
                
              
              
                
                
                
                20833.
                
                14208.
                
                3864.
              
              
                
                45.
                –,2604167.
                
                +,1320167.
                
                +,0488187.
                
              
              
                
                
                
                20834.
                
                14149.
                
                3872.
              
              
                
                48.
                –,2583333.
                
                +,1306018.
                
                +,0484315.
                
              
              
                
                
                
                20833.
                
                14091.
                
                3880.
              
              
                
                51.
                –,2562500.
                
                +,1291927.
                
                +,0480435.
                
              
              
                
                
                
                20833.
                
                14034.
                
                3887.
              
              
                
                54 
                –,2541667 
                
                +,1277893.
                
                +,0476548.
                
              
              
                
                
                
                20834 
                
                13975.
                
                3896.
              
              
                
                57.
                –,2520833 
                
                +,1263918.
                
                +,0472652.
                
              
              
                
                
                
                20833.
                
                13918.
                
                3902.
              
              
                6.
                0.
                –,2500000.
                
                +,1250000.
                
                +,0468750.
                
              
              
                
                
                
                20833.
                
                13860.
                
                3910.
              
              
                
                3.
                –,2479167.
                
                +,1236140.
                
                +,0464840.
                
              
              
                
                
                
                20834.
                
                13802.
                
                3917.
              
              
                
                6.
                –,2458333.
                
                +,1222338.
                
                +,0460923.
                
              
              
                
                
                
                20833.
                
                13745.
                
                3924.
              
              
                
                9.
                –,2437500.
                
                +,1208593.
                
                +,0456999.
                
              
              
                
                
                
                20833.
                
                13686.
                
                3930.
              
              
                
                12.
                –,2416667.
                
                +,1194907.
                
                +,0453069.
                
              
              
                
                
                
                20834.
                
                13628.
                
                3937.
              
              
                
                15.
                –,2395833.
                
                +,1181279.
                
                +,0449132.
                
              
              
                
                
                
                20833.
                
                13571.
                
                3943.
              
              
                
                18.
                –,2375000.
                
                +,1167708.
                
                +,0445189.
                
              
              
                
                
                
                20833.
                
                13513.
                
                3950.
              
              
                
                21.
                –,2354167.
                
                +,1154195.
                
                +,0441239.
                
              
              
                
                
                
                20834.
                
                13454.
                
                3955.
              
              
                
                24.
                –,2333333.
                
                +,1140741.
                
                +,0437284.
                
              
              
                
                
                
                20833.
                
                13397.
                
                3961.
              
              
                
                27.
                –,2312500.
                
                +,1127344.
                
                +,0433323.
                
              
              
                
                
                
                20833.
                
                13340.
                
                3968.
              
              
                
                30.
                –,2291667.
                
                +,1114004.
                
                +,0429355.
                
              
              
                
                
                
                20834.
                
                13281.
                
                3972. 
              
              
              

                33.
                –,2270833.
                
                +,1100723.
                
                +,0425383.
                
              
              
                
                
                
                20833.
                
                13223.
                
                3977.
              
              
                
                36.
                –,2250000.
                
                +,1087500.
                
                +,0421406.
                
              
              
                
                
                
                20833.
                
                13166.
                
                3982.
              
              
                
                39.
                –,2229167.
                
                +,1074334.
                
                +,0417424.
                
              
              
                
                
                
                20834.
                
                13107.
                
                3988.
              
              
                
                42.
                –,2208333.
                
                +,1061227.
                
                +,0413436.
                
              
              
                
                
                
                20833.
                
                13050.
                
                3992.
              
              
                
                45 
                –,2187500.
                
                +,1048177.
                
                +,0409444.
                
              
              
                
                
                
                20833.
                
                12992.
                
                3997.
              
              
                
                48 
                –,2166667.
                
                +,1035185 
                
                +,0405447.
                
              
              
                
                
                
                20834.
                
                12934.
                
                4001.
              
              
                
                51.
                –,2145833.
                
                +,1022251.
                
                +,0401446.
                
              
              
                
                
                
                20833.
                
                12876.
                
                4005.
              
              
                
                54.
                –,2125000.
                
                +,1009375.
                
                +,0397441.
                
              
              
                
                
                
                20833.
                
                12819.
                
                4009.
              
              
                
                57.
                –,2104167.
                
                +,0996556 
                
                +,0393432 
                
              
              
                
                
                
                20834.
                
                12760.
                
                4012.
              
              
                7.
                0.
                –,2083333.
                
                +,0983796 
                
                +,0389419.
                
              
              
                
                
                
                20833.
                
                12702.
                
                4016.
              
              
                
                3.
                –,2062500.
                
                +,0971094.
                
                +,0385403.
                
              
              
                
                
                
                20833.
                
                12645.
                
                4020.
              
              
                
                6.
                –,2041667.
                
                +,0958449.
                
                +,0381383.
                
              
              
                
                
                
                20834.
                
                12587.
                
                4024.
              
              
                
                9.
                –,2020833.
                
                +,0945862.
                
                +,0377359.
                
              
              
                
                
                
                20833.
                
                12529.
                
                4026.
              
              
                
                12.
                –,2000000.
                
                +,0933333.
                
                +,0373333.
                
              
              
                
                
                
                20833.
                
                12471.
                
                4032.
              
              
                
                15.
                –,1979167.
                
                +,0920862.
                
                +,0369304.
                
              
              
                
                
                
                20834.
                
                12413.
                
                4032.
              
              
                
                18.
                –,1958333.
                
                +,0908449.
                
                +,0365272.
                
              
              
                
                
                
                20833.
                
                12355.
                
                4034.
              
              
                
                21.
                –,1937500.
                
                +,0896094.
                
                +,0361238.
                
              
              
                
                
                
                20833.
                
                12298.
                
                4037.
              
              
                
                24.
                –,1916667.
                
                +,0883796.
                
                +,0357201.
                
              
              
                
                
                
                20834.
                
                12240.
                
                4039.
              
              
                
                27.
                –,1895833.
                
                +,0871556.
                
                +,0353162.
                
              
              
                
                
                
                20833.
                
                12181.
                
                4041.
              
              
                
                30.
                –,1875000.
                
                +,0859375.
                
                +,0349121.
                
              
              
                
                
                
                20833.
                
                12124.
                
                4043.
              
              
                
                33.
                –,1854167.
                
                +,0847251.
                
                +,0345078.
                
              
              
                
                
                
                20834.
                
                12066.
                
                4044.
              
              
                
                36.
                –,1833333.
                
                +,0835185.
                
                +,0341034.
                
              
              
                
                
                
                20833.
                
                12008.
                
                4046.
              
              
                
                39.
                –,1812500.
                
                +,0823177.
                
                +,0336988.
                
              
              
                
                
                
                20833.
                
                11950.
                
                4047.
              
              
                
                42.
                –,1791667.
                
                +,0811227.
                
                +,0332941.
                
              
              
                
                
                
                20834.
                
                11893.
                
                4048. 
              
              
              

                45.
                –,1770833.
                
                +,0799334.
                
                +,0328893.
                
              
              
                
                
                
                20833.
                
                11834.
                
                4049.
              
              
                
                48.
                –,1750000.
                
                +,0787500.
                
                +,0324844.
                
              
              
                
                
                
                20833.
                
                11777.
                
                4050.
              
              
                
                51.
                –,1729167.
                
                +,0775723.
                
                +,0320794.
                
              
              
                
                
                
                20834.
                
                11719.
                
                4050.
              
              
                
                54.
                –,1708333.
                
                +,0764004.
                
                +,0316744.
                
              
              
                
                
                
                20833.
                
                11660.
                
                4051.
              
              
                
                57.
                –,1687500.
                
                +,0752344.
                
                +,0312693.
                
              
              
                
                
                
                20833.
                
                11603.
                
                4051.
              
              
                8.
                0.
                –,1666667.
                
                +,0740741.
                
                +,0308642.
                
              
              
                
                
                
                20834.
                
                11546.
                
                4051.
              
              
                
                3.
                –,1645833.
                
                +,0729195.
                
                +,0304591.
                
              
              
                
                
                
                20833.
                
                11487.
                
                4051.
              
              
                
                6.
                –,1625000.
                
                +,0717708.
                
                +,0300540.
                
              
              
                
                
                
                20833.
                
                11429.
                
                4051.
              
              
                
                9.
                –,1604167.
                
                +,0706279.
                
                +,0296489.
                
              
              
                
                
                
                20834.
                
                11372.
                
                4049.
              
              
                
                12.
                –,1583333.
                
                +,0694907.
                
                +,0292440.
                
              
              
                
                
                
                20833.
                
                11313.
                
                4048.
              
              
                
                15.
                –,1562500.
                
                +,0683594.
                
                +,0288391.
                
              
              
                
                
                
                20833.
                
                11256.
                
                4048.
              
              
                
                18.
                –,1541667.
                
                +,0672338.
                
                +,0284343.
                
              
              
                
                
                
                20834.
                
                11198.
                
                4047.
              
              
                
                21.
                –,1520833.
                
                +,0661140.
                
                +,0280296.
                
              
              
                
                
                
                20833.
                
                11140.
                
                4046 
              
              
                
                24.
                –,1500000.
                
                +,0650000.
                
                +,0276250.
                
              
              
                
                
                
                20833.
                
                11082.
                
                4045 
              
              
                
                27.
                –,1479167.
                
                +,0638918.
                
                +,0272205.
                
              
              
                
                
                
                20834.
                
                11025.
                
                4042 
              
              
                
                30.
                –,1458333.
                
                +,0627893.
                
                +,0268163.
                
              
              
                
                
                
                20833.
                
                10966.
                
                4041.
              
              
                
                33.
                –,1437500.
                
                +,0616927.
                
                +,0264122.
                
              
              
                
                
                
                20833.
                
                10909.
                
                4039.
              
              
                
                36.
                –,1416667.
                
                +,0606012.
                
                +,0260083.
                
              
              
                
                
                
                20834.
                
                10850.
                
                4037.
              
              
                
                39.
                –,1395833.
                
                +,0595168.
                
                +,0256046.
                
              
              
                
                
                
                20833.
                
                10793.
                
                4034.
              
              
                
                42.
                –,1375000.
                
                +,0584375.
                
                +,0252012.
                
              
              
                
                
                
                20833.
                
                10735.
                
                4032.
              
              
                
                45.
                –,1354167.
                
                +,0573640.
                
                +,0247980.
                
              
              
                
                
                
                20834.
                
                10677.
                
                4030.
              
              
                
                48.
                –,1333333.
                
                +,0562963.
                
                +,0243950.
                
              
              
                
                
                
                20833.
                
                10619.
                
                4026.
              
              
                
                51.
                –,1312500.
                
                +,0552344.
                
                +,0239924.
                
              
              
                
                
                
                20833.
                
                10562.
                
                4023.
              
              
                
                54.
                –,1291667.
                
                +,0541782 
                
                +,0235901.
                
              
              
                
                
                
                20834.
                
                10503.
                
                4020. 
              
              
              

                57.
                –,1270833.
                
                +,0531279.
                
                +,0231881.
                
              
              
                
                
                
                20833.
                
                10446.
                
                4017.
              
              
                9.
                0.
                –,1250000.
                
                +,0520833.
                
                +,0227864 
                
              
              
                
                
                
                20833.
                
                10388.
                
                4013.
              
              
                
                3.
                –,1229167.
                
                +,0510445.
                
                +,0223851.
                
              
              
                
                
                
                20834.
                
                10330.
                
                4009.
              
              
                
                6.
                –,1208333.
                
                +,0500115.
                
                +,0219842.
                
              
              
                
                
                
                20833.
                
                10271.
                
                4005.
              
              
                
                9.
                –,1187500.
                
                +,0489844.
                
                +,0215837.
                
              
              
                
                
                
                20833.
                
                10214.
                
                4001.
              
              
                
                12.
                –,1166667.
                
                +,0479630.
                
                +,0211836.
                
              
              
                
                
                
                20834.
                
                10157.
                
                3997.
              
              
                
                15.
                –,1145833.
                
                +,0469473.
                
                +,0207839.
                
              
              
                
                
                
                20833.
                
                10098.
                
                3992.
              
              
                
                18.
                –,1125000.
                
                +,0459375.
                
                +,0203847.
                
              
              
                
                
                
                20833.
                
                10041.
                
                3987.
              
              
                
                21.
                –,1104167.
                
                +,0449334.
                
                +,0199860.
                
              
              
                
                
                
                20834.
                
                9982.
                
                3982.
              
              
                
                24.
                –,1083333.
                
                +,0439352.
                
                +,0195878.
                
              
              
                
                
                
                20833.
                
                9925.
                
                3977.
              
              
                
                27.
                –,1062500.
                
                +,0429427.
                
                +,0191901.
                
              
              
                
                
                
                20833.
                
                9867.
                
                3973.
              
              
                
                30.
                –,1041667.
                
                +,0419560.
                
                +,0187928.
                
              
              
                
                
                
                20834.
                
                9809.
                
                3967.
              
              
                
                33.
                –,1020833.
                
                +,0409751.
                
                +,0183961.
                
              
              
                
                
                
                20833.
                
                9751.
                
                3961.
              
              
                
                36.
                –,1000000.
                
                +,0400000.
                
                +,0180000.
                
              
              
                
                
                
                20833.
                
                9693.
                
                3956.
              
              
                
                39.
                –,0979167.
                
                +,0390307.
                
                +,0176044.
                
              
              
                
                
                
                20834.
                
                9636.
                
                3949.
              
              
                
                42.
                –,0958333.
                
                +,0380671.
                
                +,0172095.
                
              
              
                
                
                
                20833.
                
                9577.
                
                3943.
              
              
                
                45.
                –,0937500.
                
                +,0371094.
                
                +,0168152.
                
              
              
                
                
                
                20833.
                
                9520.
                
                3937.
              
              
                
                48.
                –,0916667 
                
                +,0361574.
                
                +,0164215.
                
              
              
                
                
                
                20834.
                
                9462.
                
                3931.
              
              
                
                51.
                –,0895833.
                
                +,0352112.
                
                +,0160284.
                
              
              
                
                
                
                20833.
                
                9404.
                
                3923.
              
              
                
                54.
                –,0875000.
                
                +,0342708.
                
                +,0156361.
                
              
              
                
                
                
                20833.
                
                9346.
                
                3917.
              
              
                
                57.
                –,0854167.
                
                +,0333362.
                
                +,0152444.
                
              
              
                
                
                
                20834.
                
                9288.
                
                3910.
              
              
                10.
                0.
                –,0833333.
                
                +,0324074.
                
                +,0148534.
                
              
              
                
                
                
                20833.
                
                9230.
                
                3903.
              
              
                
                3.
                –,0812500.
                
                +,0314844.
                
                +,0144631.
                
              
              
                
                
                
                20833.
                
                9173.
                
                3895.
              
              
                
                6.
                –,0791667.
                
                +,0305671.
                
                +,0140736.
                
              
              
                
                
                
                20834.
                
                9114.
                
                3888. 
              
              
              

                9.
                –,0770833.
                
                +,0296557.
                
                +,0136848.
                
              
              
                
                
                
                20833.
                
                9057.
                
                3879.
              
              
                
                12.
                –,0750000.
                
                +,0287500.
                
                +,0132969.
                
              
              
                
                
                
                20833.
                
                8999.
                
                3872.
              
              
                
                15.
                –,0729167.
                
                +,0278501.
                
                +,0129097.
                
              
              
                
                
                
                20834.
                
                8941.
                
                3864 
              
              
                
                18.
                –,0708333.
                
                +,0269560.
                
                +,0125233.
                
              
              
                
                
                
                20833.
                
                8883.
                
                3855.
              
              
                
                21.
                –,0687500.
                
                +,0260677.
                
                +,0121378.
                
              
              
                
                
                
                20833.
                
                8825.
                
                3847.
              
              
                
                24.
                –,0666667.
                
                +,0251852.
                
                +,0117531.
                
              
              
                
                
                
                20834.
                
                8768.
                
                3839.
              
              
                
                27.
                –,0645833.
                
                +,0243084.
                
                +,0113692.
                
              
              
                
                
                
                20833.
                
                8709.
                
                3829.
              
              
                
                30.
                –,0625000.
                
                +,0234375.
                
                +,0109863.
                
              
              
                
                
                
                20833.
                
                8652.
                
                3820.
              
              
                
                33.
                –,0604167.
                
                +,0225723.
                
                +,0106043.
                
              
              
                
                
                
                20834.
                
                8594.
                
                3811.
              
              
                
                36.
                –,0583333.
                
                +,0217129.
                
                +,0102232.
                
              
              
                
                
                
                20833.
                
                8536.
                
                3801.
              
              
                
                39.
                –,0562500.
                
                +,0208593.
                
                +,0098431.
                
              
              
                
                
                
                20833.
                
                8478.
                
                3793.
              
              
                
                42.
                –,0541667.
                
                +,0200115.
                
                +,0094638.
                
              
              
                
                
                
                20834.
                
                8420.
                
                3783.
              
              
                
                45.
                –,0520833.
                
                +,0191695.
                
                +,0090855.
                
              
              
                
                
                
                20833.
                
                8362.
                
                3772.
              
              
                
                48.
                –,0500000.
                
                +,0183333.
                
                +,0087083.
                
              
              
                
                
                
                20833.
                
                8304.
                
                3762.
              
              
                
                51.
                –,0479167.
                
                +,0175029.
                
                +,0083321.
                
              
              
                
                
                
                20834.
                
                8247.
                
                3752.
              
              
                
                54.
                –,0458333 
                
                +,0166782.
                
                +,0079569.
                
              
              
                
                
                
                20833.
                
                8189.
                
                3741.
              
              
                
                57.
                –,0437500.
                
                +,0158593.
                
                +,0075828.
                
              
              
                
                
                
                20833.
                
                8130.
                
                3731.
              
              
                11.
                0.
                –,0416667.
                
                +,0150463.
                
                +,0072097.
                
              
              
                
                
                
                20834.
                
                8073.
                
                3720.
              
              
                
                3.
                –,0395833.
                
                +,0142390.
                
                +,0068377.
                
              
              
                
                
                
                20833.
                
                8015.
                
                3709.
              
              
                
                6.
                –,0375000 
                
                +,0134375.
                
                +,0064668.
                
              
              
                
                
                
                20833.
                
                7957.
                
                3698.
              
              
                
                9.
                –,0354167.
                
                +,0126418.
                
                +,0060970.
                
              
              
                
                
                
                20834.
                
                7900.
                
                3686.
              
              
                
                12.
                –,0333333.
                
                +,0118518.
                
                +,0057284.
                
              
              
                
                
                
                20833.
                
                7841.
                
                3675.
              
              
                
                15.
                –,0312500.
                
                +,0110677.
                
                +,0053609.
                
              
              
                
                
                
                20833.
                
                7783.
                
                3663.
              
              
                
                18.
                –,0291667.
                
                +,0102894.
                
                +,0049946.
                
              
              
                
                
                
                20834.
                
                7726.
                
                3651. 
              
              
              

                21.
                –,0270833.
                
                +,0095168.
                
                +,0046295.
                
              
              
                
                
                
                20833.
                
                7668.
                
                3639.
              
              
                
                24.
                –,0250000.
                
                +,0087500.
                
                +,0042656.
                
              
              
                
                
                
                20833.
                
                7610.
                
                3627.
              
              
                
                27.
                –,0229167.
                
                +,0079890.
                
                +,0039029.
                
              
              
                
                
                
                20834.
                
                7552.
                
                3614.
              
              
                
                30.
                –,0208333.
                
                +,0072338.
                
                +,0035415.
                
              
              
                
                
                
                20833.
                
                7494.
                
                3601.
              
              
                
                33.
                –,0187500.
                
                +,0064844.
                
                +,0031814.
                
              
              
                
                
                
                20833.
                
                7437.
                
                3589.
              
              
                
                36.
                –,0166667.
                
                +,0057407.
                
                +,0028225.
                
              
              
                
                
                
                20834.
                
                7378.
                
                3576.
              
              
                
                39.
                –,0145833 
                
                +,0050029.
                
                +,0024649.
                
              
              
                
                
                
                20833.
                
                7321.
                
                3562.
              
              
                
                42.
                –,0125000.
                
                +,0042708.
                
                +,0021087.
                
              
              
                
                
                
                20833.
                
                7263.
                
                3549.
              
              
                
                45 
                –,0104167.
                
                +,0035445.
                
                +,0017538.
                
              
              
                
                
                
                20834.
                
                7204.
                
                3535.
              
              
                
                48.
                –,0083333.
                
                +,0028241.
                
                +,0014003.
                
              
              
                
                
                
                20833.
                
                7147.
                
                3522.
              
              
                
                51.
                –,0062500.
                
                +,0021094.
                
                +,0010481.
                
              
              
                
                
                
                20833.
                
                7089.
                
                3508.
              
              
                
                54.
                –,0041667.
                
                +,0014005.
                
                +,0006973.
                
              
              
                
                
                
                20834.
                
                7032.
                
                3494.
              
              
                
                57.
                –,0020833.
                
                +,0006973.
                
                +,0003479.
                
              
              
                
                
                
                20833.
                
                6973.
                
                3479.
              
              
                12.
                0.
                –,0000000.
                
                +,0000000.
                
                +,0000000.
                
              
            
            Construction of the Table.
            When three positions of the Moon at noon and midnight are taken from the Nautical Almanac immediately preceding, and two following the intermediate time required, the series for the formation of the decimal fractions (x)(y)(z) will be as follows:—
            
              
                Let
                 r,
                represent the intermediate time equal to or less than 12 hours:
              
              
                
                t,
                12 hours, or 720 minutes.
              
              
                
                C,
                the Moon’s third position at noon or midnight.
              
            
            Then, C, + r.t. + r. × r – 1.2t. + r × r – 2.3t. + r. × r + 1.4t..
            The three last terms of the series reduced, will give the respective numerators and denominators of (x)(y)(z) which have been brought into their corresponding decimals throughout the table: or,
            
              
                Let
                r,
                represent the intermediate time equal to, or less than 12 hours as before.
              
              
                
                t,
                1 hour, or 60 minutes: then
              
            
            – 12. + r.24, = (x.)
            + 288, – 36r. + rr.864. = (y)
            + 3456, – 144r. – 24rr. + rrr.41472. = (z.)
            The numbers or decimal fractions on the table, answering to one hour, are required by the first series.
            
            
							
								
                        112
								
                        1124
								
                        2336
								
                        1348.
							
						
            
							
								
                        1124, the value of (x), reduced, is
								= ,4583333.
							
							
								
                        1124 × 2336 = 253864, the value of (y)
								= ,2928241.
							
							
								
                        1124 × 2336 × 1348 = 328941472, the value of (z)
								= ,0793065.
							
						
            By the 2d series.
            
                  – 12 + 1.24. = –1124 (x)
            
                  + 288 – 36 + 1 × 1.864. = 253.864. (y)
            
                  + 3456 – 144 – 24 × 1 × 1. + 1 × 1 × 141472. = 328941472., (z)
            Equal to the fractions found by the first series,—and so of any other
            intermediate time from 0 to 12 hours.
            Application.
            to find the Moon’s motion for 12 hours; also, the correct place in longitude latitude,
            right ascension or declination, at any intermediate time between 0 and 12 hours.
             Required the motion for 12 hours, and the Moon’s correct place in longitude, September 20th 1809, at 4 h. 48 m. apparent time for the meridian of Greenwich.
            Take three positions next before, and two following the given time, out of the Nautical Almanac, and set them down, with their successive differences, as follow:—
            
              
                1809.
                
                
                s.
                °
                ′
                ″

              
              
                Sep. 
                19
                Noon,
                10.
                1.
                50.
                23.
                A.
                
                °
                ′
                ″

              
              
                
                
                
                
                
                
                
                
                +
                7.
                0.
                44
                 a1.
                
                ′
                ″

              
              
                
                〃
                Midn:
                10.
                8.
                51.
                7.
                B.
                
                
                
                
                
                –
                2.
                3.
                 a2.
                
                ′
                ″

              
              
                
                
                
                
                
                
                
                
                +
                6.
                58.
                41.
                 b1.
                
                
                
                
                –
                0.
                23
                 a3.

              
              
                
                20.
                Noon,
                10.
                15.
                49.
                48.
                C.
                
                
                
                
                
                –
                2.
                26
                 b2.
                
                
                
                
                0.
                 a4.
              
              
                
                
                >
                
                
                
                
                
                +
                6.
                56.
                15.
                 c1.
                
                
                
                
                –
                0.
                23
                 b3

              
              
                
                〃
                Midn:
                10.
                22.
                46.
                3.
                D.
                
                
                
                
                
                –
                2.
                49.
                c2.

              
              
                
                
                
                
                
                
                
                
                +
                6.
                53.
                26.
                 d1

              
              
                
                21.
                Noon,
                10.
                29.
                39.
                29.
                E.

              
            
            The third differences being uniform, the fourth difference vanishes, or becomes nothing in this example.
            In all cases, c1, c2. b3, and a4. are the differences to be used in the application
            of the foregoing table.
            
              
                
                
                °
                ′
                ″
                dec.
              
              
                
                 c1″
                6.
                56.
                15.
                000.
              
              
                (x) –,3000000. ×
                 c2. – 169
                +
                
                50.
                700.
              
              
                (y) +,1600000. ×
                 b3. – 23
                –
                
                3.
                680.
              
              
                (z) +,0560000 ×
                a4.0
                
                
                0.
                000.
              
              
                Moon’s motion for 12 hours, at 4 h. 48 m
                6.
                57.
                2.
                020.
              
            
            As 12 h. to 6.° 57.′ 2.″ 020. dec. so is 4 h. 48 m. to 2.° 46.′ 48.″ 808 dec., which added to C, gives 10. s. 18.° 36.′ 36.″ 808. dec. the Moon’s true place at the required time, admitting the positions at noon and midnight stated in the Nautical Almanac to be strictly correct.
            The reverse of the proposition, viz. what time at Greenwich on the 20th September, 1809, will the Moon’s longitude be 10. s 18.° 36.′ 36.″ 808 dec., may be thus found.
            
            
              
                
                s.
                °
                ′
                ″

              
              
                Given longitude
                10.
                18.
                36.
                36.
                808.
              
              
                September 20th Noon, (C)
                10.
                15.
                49.
                48
                –
              
              
                difference,
                –
                2.
                46.
                48.
                808.
              
            
            As c1. 6.° 56.′ 15.″ to 12 h. so 2.° 46.′ 48.″ 808 dec., to 4 h. 48 m. 32 sec. 53 dec. the approximated time
            The numbers in the table at the approximated time, are
            (x) –,2996238. (y) +,1597200, and (z) +,0559336.
            
              
                
                
                
                °
                ′
                ″

              
              
                
                
                 c1.
                6.
                56.
                15.
                000.
              
              
                (x) –,2996238. × c2.
                –
                169.
                +
                
                50.
                636.
              
              
                (y) +,1597200. × b3.
                –
                23
                –
                
                3.
                673.
              
              
                (z) +,0559336 × a4
                
                 0
                
                
                0.
                000
              
              
                Moon’s motion for 12 hours, at the approx: time
                6.
                57.
                1.
                963.
              
            
            To find, by interpolation, the numbers or decimal fractions (y) and (z) at any other time not expressed in the table.
            Take two numbers immediately preceding, and two next following the time required, find their first and second differences, to which the proper signs + or –, are to be prefixed. Multiply, by algebraical process, a mean of the second differences—
            
              
                
                m.
                sec.

              
              
                For
                0.
                10
                by
                –¹⁷⁄₆₄₈
                }
the product added to, or subtracted from the proportional part of the first difference, as the signs direct, will give the correction to be applied to the decimal fraction next preceding the required time. ☞. The first differences of (x) being uniform or as nearly so as possible, simple proportion is only necessary.
              
              
                
                
                20
                
                –⁴⁄₈₁.
              
              
                
                
                30
                
                –⁵⁄₇₂
              
              
                
                
                40
                
                –⁷⁄₈₁
              
              
                
                
                50
                
                –⁶⁵⁄₆₄₈
              
              
                
                1.
                0
                
                –¹⁄₉
              
              
                
                
                10
                
                –⁷⁷⁄₆₄₈
              
              
                
                
                20
                
                –¹⁰⁄₈₁.
                
              
              
                
                
                30
                
                –⅛
              
              
                
                
                40
                
                –¹⁰⁄₈₁
              
              
                
                
                50
                
                –⁷⁷.⁄₆₄₈
              
              
                
                2.
                0
                
                –¹⁄₉
              
              
                
                
                10
                
                –⁶⁵⁄₆₄₈
              
              
                
                
                20
                
                –⁷⁄₈₁
              
              
                
                
                30
                
                –⁵.⁄₇₂.
              
              
                
                
                40
                
                –⁴⁄₈₁
              
              
                
                
                50
                
                –¹⁷⁄₆₄₈,
              
            
            
            Let the decimal fractions (y) and (z) answering to 4 h. 25 m. 40 sec. be required.
            
              
                h.
                m.

              
              
                4.
                21
                +,1739844.
                
                
                +,0592634.

              
              
                
                
                
                –15770 
                
                
                –3576

              
              
                
                24.
                ,1724074.
                
                +58.
                ,0589058.
                
                –13
                }

              
              
                
                
                
                –15712.
                
                
                –3589.
                
                –12½ mean.
              
              
                
                27.
                ,1708362
                
                +58.
                ,0585469.
                
                –12

              
              
                
                
                
                –15654 
                
                
                –3601.

              
              
                
                30
                ,1692708.
                
                
                ,0581868. 

              
              
              
                As 3 m: to 15712. so 1. m. 40. sec. to  –8729, nearly, the proportional part of the first difference.The second difference, +58, multiplied by –¹⁰⁄₈₁, is –,7, which added to 8729, makes 8736, the correction, which subtracted from ,1724074, leaves +,1715338, the decimal fraction (y.)
                As 3. m to 3589. so 1. m. 40. sec to 1994, nearly. The second diff: –12.5, multiplied by –¹⁰⁄₈₁, gives +1, taken from 1994, gives –1993, the correction, which subtracted from ,0589058, leaves +,0587065, the decimal fraction (z)
              
            
            If (x) be sought for the above time, the first difference for 3 minutes is 20834, and the proportion for 1 m. 40 sec. = 11574, which subtracted from –,3166667, leaves –,3155093, at the time required.
            
            As 6.° 57.′ 1.″ 963 dec. to 12 h. so 2.° 46.′ 48.″ 808. dec to 4 h. 48 m. 0 sec. the true time at Greenwich, when the Moon had that longitude, without a necessity of repeating the operation.
            
            But if the Moon’s motion for 12 hours between A and B, be required, the series so far as it respects the fourth difference (z) will be different, and of course, the value of the equation arising from that difference will not be the same:—the first series, according to that arrangement, will be—
            A. + r.t + r. × r – 1.2t. + r. × r – 23t. + r. × r – 3.4t.
            The three last terms to be applied in the manner before directed.
            The second series will be—
            
                  – 12. + r.24., = (x)
            
                  + 288 – 36r. + rr.864. = (y.)
            
                  – 10368. + 1584r. – 72rr. + rrr.41472. = (z.)
            (x.) and (y.) are the same as before; but (z) will at 1 h. intermediate time, be
            By Series 1st
            
							
								
                        112
								
                        1124
								
                        2336
								
                        3548
							
						
            
            –1124 × 23.36. × 35.48., = 885541472, reduced, –,2135175, the sign being negative. in this case, and affirmative in the other.
            By the second series.
            
                  – 10368 + 1584 × 1 – 72 × 1 × 1. + 1 × 1 × 1 × 1.41472 = 8855.41472., the same as above.
            The differences a1, a2, a3. and a4. are to be used, when one position before, and four following the intermediate time are taken, but this being a different principle of construction from that on which the table was formed, no example need be given.
            
            Example II.
            Required the time of full Moon at the Capitol, in the city of Washington, in the month of November, 1809.
            Subtract the Sun’s longitude from that of the Moon, and set down three positions next preceding, and two following the opposition, as follow:—
            
              
                
                
                ☽’s long. – ⊙’s long. 
              
              
              
                1809.
                
                
                s.
                °
                ′
                ″
                
                1st diff:

              
              
                Novem: 
                20th
                Midnight
                5.
                17.
                35.
                30½.
                
                °
                ′
                ″
                
                
                2d diff.

              
              
                
                
                
                
                
                
                
                +
                5.
                32.
                31½
                 a1
                
                
                
                
                3d diff:

              
              
                
                21.
                Noon,
                5.
                23.
                8.
                2.
                
                
                
                
                
                –
                1.
                34½
                a2.
                
                ″
                
                
                4th dif
              
              
                
                
                
                
                
                
                
                +
                5.
                30.
                57.
                 b1
                
                
                
                
                +
                9½
                a3
                
                ″
                dec

              
              
                
                〃
                Midnight,
                5.
                28.
                38.
                59.
                
                
                
                
                
                –
                1.
                25.
                b2
                
                
                
                –
                0.
                5
                 a4
              
              
                
                
                
                
                
                
                
                +
                5.
                29.
                32.
                 c1.
                
                
                
                
                +
                9.
                b3.

              
              
                
                22.
                Noon,
                6.
                4.
                8.
                31.
                
                
                
                
                
                –
                1.
                16
                c2

              
              
                
                
                
                
                
                
                
                +
                5.
                28.
                16.
                 d1.

              
              
                
                〃
                Midn:
                6.
                9.
                36.
                47.

              
            
            
              
                
                s.
                °
                ′
                ″
                dec
              
              
                From
                6.
                0.
                0.
                0.
                000.
              
              
                Subtract position midnight of 21st 
                5.
                28.
                38.
                59
                
              
              
                diff.
                
                1.
                21.
                1.
                000.
              
            
            As c1. 5.° 29.′ 32.″ to 12 h. so 1.° 21.′ 1.″ to 2 h. 57 m. 0 sec. the approximated time at Greenwich past midnight.
            The numbers in the table at 2. h. 57. m. are
            (x) –,3770833. (y) +,2204890. (z) +,0686731.
            
              
                
                
                °
                ′
                ″
                dec.
              
              
                
                 C1,
                5.
                29.
                32.
                000
              
              
                
                (x) –,3770833. × c2. – 76″
                +
                0.
                28.
                658.
              
              
                
                (y) +,2204890. × b3 + 9
                +
                0.
                1.
                984.
              
              
                
                (z) +,0686731. × a4. – 0.5
                –
                0.
                0.
                034.
              
              
                diff:
                ⊙ and ☽’s Long. for 12 h. at the approx. time
                5.
                30.
                2.
                608.
              
            
            As 5.° 30.′ 2.″ 608. dec to 12 h. so is 1.° 21.′ 1.″ to 2. h. 56. m. 32. sec nearly, or 14. h. 56. m. 32. Sec. according to the astronomical method of reckoning.
            
              
                
                D.
                H.
                M.
                S.
              
              
                Time of opposition at Greenwich,
                21.
                14.
                56.
                32.
              
              
                Longitude in time (West)
                –
                5.
                7.
                38.
              
              
                Full Moon in Novemr at Washn
                21.
                9.
                48.
                54.
              
            
            
            Many other examples relating to the Moon’s latitude, right ascension and declination, might be given; but the preceding are supposed to be sufficient to shew the usefulness of the table; great care has been taken to compute the numbers or decimal fractions correctly, which may be verified by taking the second differences: those differences are nearly uniform in (y); and in z, they gradually decrease to about the 8th hour, after which, the sign changes from – to +, and they increase for the remaining hours contained in the table.
            
          